Citation Nr: 0207602	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  00-24 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1969, including service in Vietnam.  His DD Form 214 
reflects that he received several awards and decorations, 
including the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (ROIC) of 
the Department of Veterans Affairs (VA) which denied service 
connection for hepatitis C, and granted service connection 
for infectious hepatitis.  The veteran initiated an appeal as 
to the issue of service connection for hepatitis C in 
September 2000, and the ROIC responded by issuing a Statement 
of the Case (SOC) in November 2000, and a Supplemental 
Statement of the Case (SSOC) in December 2000.

In November 2001, the veteran appeared with his wife at a 
Travel Board hearing before the undersigned Member of the 
Board at the ROIC, and, with the assistance of his 
representative, advanced testimony as to the issue of service 
connection for hepatitis C.  A transcript of that hearing is 
of record.

In the May 2000 rating action, the RO also granted service 
connection for post-traumatic stress disorder (PTSD), for 
which a 30 percent disability rating was assigned.  The 
veteran filed a Notice of Disagreement as to that decision in 
June 2000.  In a Statement of the Case issued in August 2000, 
the RO granted a 50 percent evaluation for PTSD.  In January 
2001, the veteran filed a claim for an increased rating for 
PTSD.  By rating action of July 2001, a 70 percent evaluation 
was assigned.  The record does not indicate that that 
determination was appealed.  However, the Board notes that, 
in October 2001, the veteran filed an application for 
increased compensation based upon unemployability (claimed as 
primarily due to PTSD).  That claim does not appear to have 
been adjudicated, and it is referred to the RO for such 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  During service, the veteran was treated for infectious 
hepatitis from May to June 1968, which resolved, with no 
reported indication of residual disability.

3.  The veteran currently suffers from hepatitis C, the 
earliest signs of which, according to the evidence of record, 
were noted during tested conducted in 1997, and the earliest 
diagnosis of which was in 1998.

4.  The preponderance of the evidence is against a finding 
that the veteran suffered from hepatitis C during service, or 
that the infectious hepatitis which was treated during 
service is etiologically or secondarily related to his 
currently diagnosed hepatitis C. 

5.  Cirrhosis of the liver was neither shown in service or 
within the first year after separation from service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service and 
is not due to or the result of a service-connected 
disability, nor may cirrhosis of the liver be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially maintains that his currently 
diagnosed hepatitis C is etiologically related to infectious 
hepatitis which was treated during service.

I.  Preliminary Matters

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  The VCAA repealed 
prior law requiring that one seeking VA benefits must file a 
well-grounded claim, and now provides that, upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has recently held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002) (stating that 
Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

By virtue of the SOC and SSOC issued during the pendency of 
this appeal, the Board believes that the veteran has been 
advised of what the evidence must show in order to support 
his claim for benefits on the basis of hepatitis C.  
Therefore, the Board believes that VA has satisfied its duty 
under both the VCAA and the new regulation, 38 C.F.R. 
§ 3.159, to advise the veteran and his representative of the 
information and evidence needed to substantiate the claim.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified as amended at 
38 U.S.C. § 5103 (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the issue on 
appeal.  The record contains both private and VA medical 
opinions, and the veteran recently provided oral testimony at 
a personal hearing held before the undersigned in November 
2001.  Neither the veteran nor his representative has alluded 
to any additional information or evidence that has not been 
obtained and which would be pertinent to the present claim.  
Therefore, the Board finds that all facts that are relevant 
to the issue on appeal has been properly developed, and that 
no further action is required in order to comply with VA's 
duty to assist under both the VCAA and the new regulations.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims (Court) has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

II.  Factual Background

Service medical records indicate that the veteran was 
hospitalized from May 1968 until June 1968 for treatment of 
infectious hepatitis.  The separation examination, which was 
conducted in February 1969, indicates that there were no 
sequelae following the bout of hepatitis. 

The veteran filed a claim of entitlement to service 
connection for infectious hepatitis in June 1981.  A VA Agent 
Orange examination was conducted in June 1981, at which time 
clinical evaluation of the liver was within normal limits, 
except for laboratory testing which revealed SGPT ranging 
from 48 to 62.  The claim was denied by the ROIC in December 
1981.

In September 1999, the veteran filed to reopen the claim of 
entitlement to service connection for hepatitis.  In support 
of the claim, lay statements from the veteran's spouse and a 
friend dated in September 1999 document his manifestations of 
PTSD and also noted trouble with hepatitis.

In October 1999, a private medical record dated in November 
1997 was received, which shows that the veteran underwent an 
ultrasound of the abdomen and retroperitoneum as a result of 
an abnormal liver function test.  The ultrasound examination 
revealed fatty infiltration of the liver, among other 
problems.  

Additional private medical records also received in October 
1999 reflect that, in May 1998, diagnoses of chronic 
hepatitis C, fatty metamorphosis of the liver, and abnormal 
liver function studies were made.  In June 1998, the veteran 
underwent a needle biopsy of the right lobe of the liver, the 
results of which were consistent with chronic hepatitis C 
with mild activity and mild paraportal fibrosis.  

A VA medical examination of the liver, gallbladder, and 
pancreas was conducted in December 1999.  The veteran's 
reported service history was noted to indicate that he was a 
foot soldier exposed to combat.  It was noted that he was 
exposed directly to blood because he was involved in carrying 
the injured and dead from the battlefield, and that he 
subsequently developed infectious hepatitis.  The examiner 
stated that the veteran's risk factors included blood 
exposure and unprotected sexual relations.  The history also 
revealed that laboratory studies performed in 1996 showed an 
elevated liver function test, following which hepatitis C was 
ultimately diagnosed.  The examiner ordered several 
additional tests, including hepatitis A serology, hepatitis B 
surface antigen, and hepatitis B surface antibody.  

The examiner explained that the risk factors for hepatitis C 
include exposure to blood, dialysis, intravenous drug use, 
tattoos, body piercing, indiscriminate sexual habits without 
protection, and chronic alcohol abuse; and noted that the 
veteran had a number of those risk factors, many of which 
occurred in the military.  It was noted that the hepatitis 
which occurred in 1968 seemed to be more consistent with 
hepatitis B than with hepatitis C, although it was possible 
that hepatitis C had made him severely ill.  The examiner 
also stated that if it was hepatitis B, the possibility 
existed that he was co-infected with hepatitis C at that 
time.  The examiner opined that it was impossible to 
determine whether the veteran contracted hepatitis A, B, or C 
at the time of the infection in service.  He stated that, if 
the laboratory tests were negative for hepatitis B, that 
would make it almost certain that he had hepatitis C during 
service.  The examiner added that most of the risk factors 
for contracting hepatitis C occurred during military service, 
but that some risk factors persisted after service, making 
the determination of whether or not the veteran contracted 
hepatitis C during service somewhat difficult to ascertain.  

In April 2000, the same VA examiner who had evaluated the 
veteran in December 1999 provided a follow-up to that 
opinion.  The examiner noted that he did not see any 
hepatitis serologies in the service medical records, so it 
was not clear what type of hepatitis the veteran had in 
service, and noted that hepatitis C was not detectable by 
assays during the 1960's.  The examiner sent the veteran's 
laboratory results from his 1999 examination, which revealed: 
(1) that he was hepatitis B surface antigen negative; (2) 
hepatitis D surface antigen positive; (3) hepatitis A 
antibody positive; and (4) hepatitis C antibody positive.  
The examiner explained that the results were inconsistent 
with hepatitis B because the antigen was negative, meaning 
that the veteran was either immunized or acquired immunity 
because he was infected.  The examiner stated that, because 
the veteran was not immunized, he believed that the veteran 
contracted hepatitis D at some point in the past.  He also 
noted that, because the hepatitis A serology was positive, it 
was entirely possible that the condition suffered from in 
service was hepatitis A. 

In conclusion, the examiner stated that he could not 
determine whether the veteran had hepatitis A, B, C, or one 
of the newer versions such as D, E, or G, without the 
serologies from the 1960's.  He stated that based on the 
available evidence, the veteran did not acquire hepatitis C 
in service or acquired it at the same time as hepatitis A or 
B, and it was the A or B which made him sick and not the C.  
It was noted that the veteran felt that he became sick when 
he was exposed to bath water, which would be most consistent 
with hepatitis A.  The examiner indicated that he could not 
determine whether in fact the veteran was infected with 
hepatitis C during service, but that it was his "gut 
feeling" that he did not have hepatitis C while in the 
military and that because he was not now a carrier for 
hepatitis B he would have no long-term sequelae from that 
illness.  

By rating action of May 2000, the RO granted entitlement to 
service connection for infectious hepatitis, and denied 
service connection for hepatitis C.

In a statement submitted in September 2000 the veteran 
reported that, during service he was exposed to battlefield 
wounds, the blood of wounded colleagues and the blood of the 
enemy.  He also stated that he had suffered from open cuts 
and scratches and questioned whether the needles used for 
vaccinations during his period of service were clean and 
changed.

In November 2000, the veteran submitted a medical statement 
from Dr. M., a gastroenterologist.  The doctor stated that it 
was possible to contract hepatitis C from secretions, 
primarily from blood products, from others who may be 
infected with the virus.  The doctor also noted that 
transmission could occur from transfusions, tattoos, drug 
use, or from sexual contact, and noted that it was impossible 
to determine which of these sources might have caused the 
veteran's hepatitis C.  He also stated that the fact that the 
veteran was diagnosed with infectious hepatitis from May to 
June 1968 did not help to clarify the situation.  He noted 
that there were multiple viruses, including hepatitis B, 
hepatitis A, and Epstein-Barr virus, which may cause symptoms 
similar to hepatitis C, but noted that, without blood tests 
to determine the exact nature of the hepatitis, it would be 
impossible to discern between these various viruses.  

VA medical records dated in 2000 and 2001 document a post-
service history of hepatitis C. 

At his hearing before the undersigned Member of the Board in 
November 2001, the veteran testified that he served on active 
duty in Vietnam from October 1966 until April 1968.  He 
stated that, during that time, he had participated in combat 
and was exposed to blood contact on his skin.  He also stated 
that he had participated in unprotected sexual relations 
while not on combat duty.  He testified that he had never 
gotten a tattoo or body piercing, had never received a blood 
transfusion, and did not use intravenous drugs.  He testified 
that, after service, for several years laboratory testing had 
revealed high ALT and SGOT levels, and that a doctor had 
explained that this as probably a residual of infectious 
hepatitis.  

III.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(a), 3.304 (2001).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Court of Appeals for the Federal 
Circuit, which has stated that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A veteran who has performed at least 90 days of active 
military service in time of war or after December 31, 1946, 
shall be granted service connection for cirrhosis of the 
liver, although not otherwise established as incurred in 
service, if the disease is manifested to a 10 percent degree 
of disability within one year following the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 
1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Secondary service connection may also be 
warranted for a non-service-connected disability, when that 
disability is aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

IV. Legal Analysis

In summary, the service medical records reflect that the 
veteran suffered from infectious hepatitis from May to June 
1968, while in service.  However, they show no subsequent 
recurrence or residual symptomatology during service, and the 
separation evaluation dated in February 1969 reflected that 
there were no sequelae following the hepatitis.  The clinical 
evidence reflects that test results indicative of hepatitis C 
were documented in 1997, many years after service, and that 
hepatitis C was diagnosed in 1998.  

In essence, there is a current diagnosis of the veteran's 
currently claimed disability, hepatitis C.  The condition 
with which the veteran suffered in service is defined only as 
infectious hepatitis, for which service connection is already 
in effect.  The service medical records themselves do not 
indicate that the veteran suffered from hepatitis C from May 
to June 1968, or at any other time.  The Board does 
acknowledge, however, that, as has been pointed out in 
several places in the record, identifying hepatitis C through 
testing was not possible until after the 1960's.  
Accordingly, in this case, the medical opinions of record 
addressing the questions of what specific type of hepatitis 
the veteran had during service, and whether it bears a 
relationship to the currently diagnosed hepatitis C, are 
critical to the disposition of the case.  The record contains 
two VA medical opinions made by the same doctor, as well as a 
private medical opinion from a gastroenterologist.  

With respect to the question of what type of hepatitis the 
veteran suffered from in service, neither the clinical 
evidence, the medical history, or any of the medical opinions 
provided establish that the veteran suffered from hepatitis C 
during service.  Dr. M., a private gastroenterologist, was 
unable to draw any conclusion as to the characterization of 
the veteran's in-service infectious hepatitis, observing that 
there were multiple viruses, including hepatitis B, hepatitis 
A, and Epstein-Barr virus, which may cause symptoms similar 
to hepatitis C, but noting that, without blood tests to 
determine the exact nature of the hepatitis, it would be 
impossible to discern between these various viruses.

Thereafter, in an initial opinion rendered in 1999, a VA 
examiner opined that the hepatitis which occurred in 1968 
seemed to be more consistent with hepatitis B than with 
hepatitis C, but noted that it was impossible to determine 
whether the veteran had contracted hepatitis A, B, or C at 
the time of the infection.  After receiving the results of 
laboratory tests, the same examiner provided an updated 
opinion in April 2000, at which time he again stated that he 
could not determine whether the veteran had hepatitis A, B, 
C, or one of the newer versions such as D, E, or G, without 
the serologies from the 1960's.  Ultimately, he opined that, 
based upon the available evidence, the veteran did not 
acquire hepatitis C in service, or possibly acquired it at 
the same time as hepatitis A or B, and it was the A or B 
which made him sick and not the C.  He concluded that it was 
his "gut feeling" that the veteran did not have hepatitis C 
while in the military.  Although this assessment is not 
unequivocal, it does constitute the professional opinion of a 
competent medical witness.

The Board concludes that, as to the question of whether the 
veteran's infectious hepatitis which was treated during 
service was in fact hepatitis C, the evidence not only does 
not establish such a scenario, but it is not even in relative 
equipoise.  The most probative evidence as to this issue is 
the VA examiner's 2000 medical opinion that the veteran did 
not suffer from hepatitis C during service, or that if he did 
it was coincident with hepatitis A or B, which were source of 
the illness, as opposed to hepatitis C.  The Board notes that 
this opinion was rendered based upon a review of the record 
in its entirety and is supported by the results of laboratory 
tests conducted in 1999, the best available clinical evidence 
in this case.  

With respect to the issue of an etiological relationship 
between the veteran's currently diagnosed hepatitis C and the 
infectious hepatitis which was treated during service, again, 
neither the clinical evidence nor any of the medical opinions 
provided establish such a relationship.  The private medical 
opinion of Dr. M. provided no opinion as to such 
relationship, inasmuch as the doctor was unable to determine 
the exact nature of the veteran's hepatitis sustained during 
service.  The opinion of the VA examiner indicated either 
that the veteran did not suffer from hepatitis C at all 
during service or that, if so, it was not the source of his 
illness during service.  The examiner further pointed out 
that, even if the veteran had hepatitis C during service, 
because he was not currently a carrier for hepatitis B he 
would have no long-term sequelae from that illness.  In 
essence, the VA examiner gave a negative response regarding 
any etiological relationship between the veteran's present 
hepatitis C and the infectious hepatitis for which he was 
treated during service.  

The Board notes that, in hearing testimony and at other 
times, the veteran has identified risk factors including 
blood contact and unprotected sex to which he was exposed 
during service.  The Board does not doubt the veracity of the 
veteran's testimony, and acknowledges that such risk factors 
are often associated with contracting hepatitis C, as was 
observed by Dr. M. in his November 2000 statement.  However, 
even considering such facts, they do not in and of themselves 
establish that in this case the veteran suffered from 
hepatitis C during service or that the currently diagnosed 
hepatitis C is related to the infectious hepatitis which was 
treated during service and which is already service 
connected.  

The veteran's testimony to the effect that he suffered from 
hepatitis C during service which is related to his currently 
diagnosed hepatitis is not considered competent evidence 
establishing such a relationship.  Though an individual may 
be able to provide an accurate statement regarding first-hand 
knowledge of events or observations, and we have no reason to 
doubt his account of what occurred in service, a lay person 
may not offer evidence that requires medical knowledge.  See 
Nici v. Brown, 9 Vet. App. 494 (1996) citing Espiritu v. 
Derwinski, supra; see also Spalding v. Brown, 10 Vet. App. 6 
(1997).  Similarly, at the November 2001 Travel Board 
hearing, the veteran testified that, after service, for 
several years laboratory testing revealed high ALT and SGOT 
readings, and that a doctor explained that this as probably a 
residual of infectious hepatitis.  A statement by the 
appellant as to what a doctor told him is also insufficient 
to establish an etiological relationship between hepatitis 
treated in service and currently diagnosed hepatitis C.  See 
Warren v. Brown, 6 Vet. App. 4, 6 (1993). 

To the extent that the veteran may contend that he currently 
has cirrhosis of the liver, for which presumptive service 
connection may be granted, the Board notes that such a 
condition was not diagnosed within one year of his discharge 
from service.  Therefore, presumptive service connection has 
not been established.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Furthermore, although service connection has been established 
for infectious hepatitis, since the record does not include 
any indication of a secondary relationship by virtue of 
causation or aggravation between infectious hepatitis and 
currently diagnosed hepatitis C, secondary service connection 
for hepatitis C has also not been established.  See 38 C.F.R. 
§ 3.310(a).  

In summary, neither the clinical evidence nor the medical 
opinions which have been provided for the record establish 
either that the veteran suffered from hepatitis C during 
service, or that the infectious hepatitis which was treated 
during service is related to his currently diagnosed 
hepatitis C, either on a direct or secondary basis.  
Moreover, the fact that the service medical records reflect 
that, after he was treated for infectious hepatitis in 1968, 
there was no indication of recurrence or residuals according 
to the separation examination, and the fact that a more than 
25-year gap exists between the veteran's episode of 
infectious hepatitis in service and the initial signs of 
hepatitis C shown in the mid 1990's tends to support the 
conclusion that there is no etiological relationship between 
the two conditions.  These findings further establish that 
the evidence is not in equipoise as to whether the veteran's 
claimed hepatitis C is related to service or to a service-
connected disability.  In conclusion, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis C on either a 
direct or secondary basis.  Therefore, service connection 
must be denied.  See Alemany, supra.


ORDER

Entitlement to service connection for hepatitis C is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

